 Case 3:19-cr-00134-FLW Document 506 Filed 06/11/20 Page 1 of 3 PageID: 2529
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 19-CR-134-11(FLW)
                                *
DENNIS CHESTON, JR.             *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Exhibit attached hereto.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                        June 11, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
Case 3:19-cr-00134-FLW Document 506 Filed 06/11/20 Page 2 of 3 PageID: 2530



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA              Honorable Freda L. Wolfson
                                        Crim. No. 19-134 (FLW)
  v.                                    EXHIBIT TO ORDER REGARDING USE
                                        OF VIDEO
                                        CONFERENCING/TELECONFERENCING
  DENNIS CHESTON, JR.                   FOR FELONY PLEAS AND/OR
                                        SENTENCINGS



The Court finds that the change of plea hearing to be held on June 11, 2020,
cannot be further delayed without serious harm to the interests of justice and
should proceed by video teleconference for the following reasons:
       1. To ensure that the Court is not overwhelmed by cases and
          proceedings at the conclusion of this period of emergency. Currently,
          District Judges in New Jersey handle a substantially larger docket of
          cases than Judges in other Districts in the United States. New
          criminal cases continue to be assigned by the Court during the
          emergency. If the Court cannot resolve matters by guilty plea and
          sentencing, the resulting backlog will overwhelm the Court’s ability to
          effectively function. The concern of such congestion and the
          particular harm that likely will be caused by delays in the processing
          of cases and matters in the future is particularly acute in this
          emergency, at least given that: (1) it is unknown when this emergency
          will subside and when the Court will be able to function at normal
          capacity (including, among other things, the empanelment of trial
          juries) and (2) this District’s pre-existing shortage of District Court
          Judges which already has challenged the Court’s ability to process
          and resolve cases. This District has six District Judge vacancies: two
          have been pending for more than five years; one has been pending
          almost three years; two have been pending for more than a year; and
          one has been pending almost a year. The Federal Judicial Conference
          has deemed the District’s six vacancies judicial emergencies.
       2. To permit the defendant to obtain a speedy resolution of his case
          through an admission of guilt, and timely sentencing to afford
          appropriate punishment and rehabilitation. The defendant has
          asked to exercise his constitutional right to plead guilty and for this
Case 3:19-cr-00134-FLW Document 506 Filed 06/11/20 Page 3 of 3 PageID: 2531



        case to be resolved today by guilty plea and for a subsequent timely
        sentencing. The Court is expected to have a substantial backlog of
        cases on its docket at the conclusion of this period of emergency. At
        this time, the Court cannot accurately predict where the defendant’s
        case will be prioritized within that backlogged docket. As a result, the
        defendant’s interest in a speedy resolution of his case will be seriously
        harmed if the proceeding does not occur today.
     3. To permit the Government to obtain a resolution of the case so that
        the Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other, emerging
        criminal matters. The Government has asked for this case to be
        resolved today by guilty plea and for a subsequent timely sentencing.
     4. To afford the Government and remaining co-defendants proceeding to
        trial sufficient time to revise their trial strategies and complete their
        trial preparations to account for the absence of the defendant.
     5. To obtain a resolution to the case prior to the end of the time afforded
        the Government to prosecute the case under the Speedy Trial Act.
